Following a collision between a taxicab and a private automobile, each *859vehicle carrying a driver and a passenger, two actions were brought, consolidated and tried together. In Action No. 1 the private ear passenger sues to recover damages for personal injuries from the owner-driver of the private car, the driver of the taxicab, and the owner thereof. In Action No. 2 the owner-driver of the private car sues to recover from the owner and the driver of the taxicab, damages for personal injuries and injury to the private car. After trial by the court and a jury, judgment was entered in favor of the private car passenger against all other' parties; and against the owner-driver of the private car in his separate action. Amended judgment entered June 14, 1945, unanimously affirmed, with one bill of costs to defendants-respondents Bee Cab Corporation and Henry Wortman, payable by appellant, Anthony Pensabene. No other costs. No opinion. Appeals from original judgment dated April 18, 1945, dismissed, without costs. The original judgment was superseded by the amended judgment. Present — Hagarty, Acting P. J., Carswell, Johnston, Adel and Aldrich, JJ.